DETAILED ACTION

Election/Restrictions
All claims have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wuisan et al. (U.S. Patent 9,777,461).
Wuisan et al. discloses a control system for a work machine (20) including a movable input control (54), an interface (52), and a controller (56).  The work machine is controllable in the manner claimed (Figures 11A-11C, for example).
Wuisan teaches detents corresponding to positions; thereby meeting claim recitations.
Claims 3 and 4 generally describe joystick movement.  Because Wuisan uses joysticks and detents, claim recitations are deemed to be met.
Regarding claim 5, there are a plurality of movable input controls (54a, 54b).
The work machine (20) is a motor grader and the joysticks operate in the manner claimed (abstract, for example).
Regarding claim 7, Wuisan discloses a circle (40), which is s standard assembly in motor graders for rotatably mounting blades (42).  Regarding articulation and wheel lean, see Wuisan claim 7, for example.
Wuisan is controlled in the same manner as the method claims.
Regarding claim 20, Wuisan teaches the mirrored position (column 21, lines 23-31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wuisan et al. (U.S. Patent 9,777,461), as applied above.
As discussed above, Wuisan discloses detents.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have arranged the detents as desired in order to obtain instructions from the joystick(s) in a desired manner.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used the method steps in order to operate the machine of Wuisan as desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references teach work machine control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671